

115 HR 6340 IH: Capping Prescription Costs Act of 2018
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6340IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Ms. Rosen (for herself, Mr. Welch, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to cap prescription drug cost-sharing, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Capping Prescription Costs Act of 2018. 2.Cap on prescription drug cost-sharing (a)Qualified health plansSection 1302(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)) is amended—
 (1)in paragraph (3)(A)(i), by inserting , including cost-sharing with respect to prescription drugs covered by the plan after charges; and (2)by adding at the end the following:
					
						(5)Prescription drug cost-sharing
 (A)2020For plan years beginning in 2020, the cost-sharing incurred under a health plan with respect to prescription drugs covered by the plan shall not exceed $250 per month for each enrolled individual, or $500 for each family.
							(B)2021 and later
 (i)In generalIn the case of any plan year beginning in a calendar year after 2020, the limitation under this paragraph shall be equal to the applicable dollar amount under subparagraph (A) for plan years beginning in 2020, increased by an amount equal to the product of that amount and the medical care component of the consumer price index for all urban consumers (as published by the Bureau of Labor Statistics) for that year.
 (ii)Adjustment to amountIf the amount of any increase under clause (i) is not a multiple of $5, such increase shall be rounded to the next lowest multiple of $5..
 (b)Group health plansSection 2707(b) of the Public Health Service Act (42 U.S.C. 300gg–6(b)) is amended— (1)by striking annual; and
 (2)by striking paragraph (1) of section 1302(c) and inserting paragraphs (1) and (5) of section 1302(c) of the Patient Protection and Affordable Care Act. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect with respect to plans beginning after December 31, 2019.
			